UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4044



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BARRINGTON ISAACS, a/k/a Orville Griswold,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-98-356)


Submitted:   February 18, 2004         Decided:     February 27, 2004


Before WIDENER, WILKINSON and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew D. Grimes, ANDREW D. GRIMES, P.A., Summerville, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Beth Drake, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           In 1999, Barrington Isaacs was convicted and sentenced

for   participation   in   a   conspiracy   to   possess   with   intent   to

distribute and to distribute cocaine and cocaine base, conspiracy

to import cocaine, and conspiracy to engage in money laundering.

In December 2002, the district court entered an amended judgment

for correction of sentence pursuant to Fed. R. Crim. P. 36 to

include an omitted reference to an order of forfeiture. Isaacs now

seeks to appeal the amended criminal judgment.

           Rule 36 provides that “[a]fter giving any notice it

considers appropriate, the court may at any time correct a clerical

error in a judgment, order, or other part of the record, or correct

an error in the record arising from oversight or omission.”                We

have reviewed the transcript of the sentencing hearing and the

order of forfeiture that was executed by the district court at the

hearing, and find that the court properly amended the judgment to

accurately reflect its intention at sentencing to include the

forfeiture in the judgment.       We have also reviewed Isaacs’s claim

that the district court failed to provide him with adequate notice

of the Government’s motion to modify the criminal judgment and find

no reversible error in this regard.          Accordingly, we affirm the

amended criminal judgment.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                   - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -